497 F.3d 1213 (2007)
Jerry GREENBERG, individually, Plaintiff-Appellee,*1214 Idaz Greenbereg, individually, Plaintiff,
v.
NATIONAL GEOGRAPHIC SOCIETY, a District of Columbia corporation, National Geographic Enterprises, Inc., a corporation, Mindscape, Inc., a California corporation, Defendants-Appellants.
No. 05-16964.
United States Court of Appeals, Eleventh Circuit.
August 30, 2007.
Kenneth Winston Starr, Christopher Landau, Erin E. Morrow, Kirkland & Ellis, LLP, Washington, DC, Stephen N. Zack, Jennifer G. Altman, Boies, Schiller & Flexner, LLP, Miami, FL, Robert G. Sugarman, Weil, Gotshal & Manges, LLP, New York City, for Defendants-Appellants.
Norman Davis, Squire, Sanders & Dempsey, LLP, Miami, FL, for Plaintiff-Appellee.
Slade R. Metcalf, Hogan & Hartson, LLP, New York City, Arnold P. Lutzker, Lutzker & Lutzker, LLP, Washington, DC, for Amici Curiae.
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, MARCUS, WILSON and PRYOR, Circuit Judges[*].
BY THE COURT:
A member of this Court in active service having requested a poll on the suggestions of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.
NOTES
[*]  Judge Frank M. Hull has recused herself and will not participate. Senior United States Circuit Judge Phyllis A. Kravitch has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c).